Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed July 7, 2022.
Claim 2 has been canceled. 
Claim 1, 11, and 15 have been amended.
Claims 1 and 3-20 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities:  The claim depends on a canceled claim (i.e. claim 2). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 11, and 15, the claims recite “the window to be created in the Web page is not shown on the Web page”; however, not showing a window to be created in the Web page is not supported by instant specification. Instead, the instant specification states created window is always shown until the web page it’s self is removed from the display (e.g. web browser is minimized) “Processing strategy 1 is destroying the display window. That is, the control detects whether the browser process is destroyed ... Processing strategy 2 is hiding the display window. That is, the control detects, through the window attribute, whether the browser is minimize ... Processing strategy 2 is hiding the display window. That is, the control detects, through the window attribute, whether the browser is minimize ... if the control detects that the browser process is not destroyed, the window attribute of the browser is not hidden ... then the control refreshes the position of the created display window” ([0070]). Accordingly, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated July 13, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marchese (US Publication 2010/0212024 A1) in further view of Rezvani et al. (US Publication 2003/0140107 A1), “Render Captured Video to Full Page Canvas” (publicly accessible April 10, 2017); hereinafter referred to as Render, and Kumar (US Publication 2016/0006803 A1).
Regarding claim 1, Marchese teaches a window management method, applied to a control, the window management method comprising: 
receiving a window creation request … (The user interface client application 42 is depicted in various levels of detail by FIGS. 2-9 and 13-15, and 17 a-17 b, with FIGS. 2 and 3 together representing the complete process flow through the application starting from program launch)([0041]; initializing a program generates a window creation request); 
operating independently in a service mode to obtain a covered area of a window to be created … according to the window creation request (As shown in FIG. 2 ... various initialization steps are performed, including ... getting camera and user configuration data from the .ini file 58 ... Referring now to FIG. 4, the .ini configuration file used for program 42 will now be described. The WindowState=Normal (or Maximized) sets the main camera view grid as either normal, with the display being sized based on the Images_Across, Images_Down, Ref_Image_Width, and Ref_Image_Height parameters)([0041], [0042], and [0068]; window information including covered area is obtained though an initializing file; Figure 2 - an independent step in a service mode (i.e. particular process) is shown); and 
creating a display window and covering the covered area with the display window (finishes configuring the user interface display grid 44 on the client computer 22. The display grid 44 shown in FIG. 1 is a 3×3 grid for up to nine cameras)([0052]; Figure 1 reference element 44 – a window including covered area is generated and displayed to a user).
	Although Marchese discloses that a web browser maybe used for configuring (This allows an authorized user to control the product from anywhere via the Internet ... and allows live images and image streams (video) to be accessed remotely using standard web browsers … The cameras can be easily configured by a novice user who has very basic experience with the Internet)([0005] and [0006]). Marchese differs from the claim in that Marchese fails to explicitly teach the request is sent by a web page connected to the control. However, receiving a request sent by a web page connected to a control is taught by Rezvani (a web server may generate data to be used in generating a virtual representation of a device … data may include instructions on how to generate or render a resource or component … web server 46 may generate a web page 47 in step 2020 by retrieving the associated record for the device and user from database server 48 … the generated web page 47 may indicate actions associated with the device as links on a web page ... In this example, the web page 47 generated for the camera may include the action links “increase brightness,” “decrease brightness,” “pan left,” “pan right,” “turn off,” “turn on,” “turn on microphone,” and “turn off microphone”)([0009], [0083] and [0084]). The examiner notes Marchese and Rezvani teach a method for connecting to a device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window management of Marchese to include the receiving Rezvani such that the method receives a creation request from a web page connected to a control and displays the web page for configuring the control. One would be motivated to make such a combination to provide the advantage of efficiently fulfilling user requests for control configuration.
	Marchese-Rezvani differs from the claim in that Marchese-Rezvani fails to explicitly teach obtaining window coordinates and window size of the web page, obtaining covered area of the window to be created in the web page based on the window coordinates and the window size, wherein the display window is a window without a border, a title, and a taskbar icon and is not handled by a mouse drag event, a user is unable to change a window position of the display window, wherein the window to be created in the web page is not shown on the web page, and window coordinates and window size of the display window are the window coordinates and the window size of the window to be created in the web page. However, obtaining window coordinates and window size of a web page, obtaining covered area of the window to be created in the web page based on the window coordinates and the window size, wherein a display window is a window without a border, a title, and a taskbar icon and is not handled by a mouse drag event, a user is unable to change a window position of the display window, wherein the window to be created in the web page is not shown on the web page, and window coordinates and window size of the display window are the window coordinates and the window size of the window to be created in the web page is taught by Render (In modern HTML 5 browsers you can render video from your camera inside a web page using the video element ... the canvas element needs to be used ... Render Captured Video on Canvas ... we will draw the current image from the camera ... var canvas = document.getElementById('canvas'); var context = canvas.getContext('2d'); ... // set internal canvas size to match HTML element size ... var renderSize = calculateSize(videoSize, canvasSize); var xOffset = (canvasSize.width - renderSize.width) / 2; context.drawImage(video, xOffset, 0, renderSize.width, renderSize.height))(pages 1-2; code for obtaining window coordinates and window size of a webpage (i.e. HTLM element) and covered area based on the window coordinates and the window size is shown, notably the code does not define a border, title, or icon for the display window, does not include any user interaction, and renders the video on the canvas at the obtained window coordinates and window size). The examiner notes Marchese, Rezvani, and Render teach a method for connecting to a device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the creating to include the obtaining of Render such that the method obtains window coordinates and window size to generate an image cover area. One would be motivated to make such a combination to provide the advantage of customizing the rendering of captured video.
Finally, the combination of Marchese-Rezvani-Render fails to explicitly teach obtaining a window handle. However, obtaining a window handle is taught by Kumar (The hooked APIs associated with window composition module 730 may utilize a mapping to identify the window handle or other identifier associated with application instance 720 ... to determine whether a predetermined pixel or range of pixels in a window texture is encoded with the window handle ... the window texture may be extracted and sent as image data to client device 703)([0116]). The examiner notes Marchese, Rezvani, Render, and Kumar teach a method for connecting to a device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the window management of Marchese-Rezvani-Render to include the obtaining of Kumar such that the method obtains a window handle identifier. One would be motivated to make such a combination to provide the advantage of hooking windows such that output is redirected to an instance.
Regarding claim 3, Marchese-Rezvani-Render-Kumar teach the window management method as recited in claim 2, wherein obtaining the window handle corresponding to the Web page comprises: 
obtaining an IP address and a sending port via which the Web page sends the window creation request (Marchese - This control information includes ... Server IP ... Server Port)([0050]); 
obtaining a process ID of a browser corresponding to the Web page based on the IP address and the sending port (Kumar - the mapping may comprise the port assigned for input (port 740) ... and a process id associated with application instance 720)([0110]); and 
obtaining the window handle corresponding to the Web page according to the process ID (Kumar - the mapping may comprise the port assigned for input, a window handle associated with the application instance, and a process id associated with the application instance)([0122]).
Regarding claim 5, Marchese-Rezvani-Render-Kumar teach the window management method as recited in claim 1, wherein creating the display window and covering the covered area with the display window comprises: 
creating a new process, establishing a display window in the new process, and covering the covered area of the Web page with the display window (Marchese - The user interface client application 42 is depicted in various levels of detail by FIGS. 2-9 and 13-15, and 17 a-17 b, with FIGS. 2 and 3 together representing the complete process flow through the application starting from program launch)([0041]; launching a new application creates a new process, establishes the process to rendering, and renders a display).
Regarding claim 8, Marchese-Rezvani-Render-Kumar teach the window management method as recited in claim 1, further comprising: 
detecting whether state information of the browser corresponding to the Web page is changed, and determining a change type in response to detecting that the state information of the browser is changed; and selecting a processing strategy corresponding to the change type from among a plurality of preset processing strategies, and processing the display window according to the selected processing strategy (Marchese - The client program 42 can listen for these trigger events and either flash or highlight the window associated with that trigger input, show a high frame rate view (motion window) or begin recording an image or series of images in the above formats ... In configuring the view grid, the program 42 may disable some camera images 48, showing instead a “No Video” or other message in the display box 46 associated with the camera 24. This disabling may be due to, for example, the camera 24 being unreachable, disabled, or invalid ...  The user interface client program 42 and stream recorder client program 50 address this issue by identifying three modes of failure, and providing contingency functions to overcome these problems)([0051], [0052], and [0146]; the application detects changes in state (e.g. triggering event or failure) and depending on the type of change the display is processed according to preset strategies (e.g. flash window or display “No Video”)).
Regarding claim 9, Marchese-Rezvani-Render-Kumar teach he window management method as recited in claim 8, wherein detecting whether the state information of the browser corresponding to the Web page is changed comprises: 
detecting, at preset intervals, whether the state information of the browser corresponding to the Web page is changed (Marchese - The process runs through the display loop once for each camera 24 ... sequentially polling each camera and updating each window 46 with an updated image 48 received from the associated camera ...  it can be highlighted using, for example, a colored border to distinguish it from the remaining display windows)([0053]).
Regarding claim 10, Marchese-Rezvani-Render-Kumar teach the window management method as recited in claim 1, further comprising: 
receiving a page operation request generated by the Web page based on a page operation instruction; and selecting a processing strategy corresponding to the page operation request from among a plurality of preset processing strategies, and processing the display window according to the selected processing strategy (Marchese – The Camera_Database setting is a pointer to the database 56 that is used for all camera and camera server settings ... ShowHighliteFrames: TRUE to show border around currently updated thumbnail ... ShowMotionBorder: TRUE to allow the video motion detection routine to highlight the target window when motion is detected ... the “Hardware” command launches the Hardware Setup form which permits hardware configuration using the process of FIG. 6. The user can add/delete/edit the different server and camera settings)([0073], [0077], [0091], and [0103]; a user is able configure operation instruction and in response a display is configured according to preset strategies (e.g. “show border”, “highlight”, etc.)).
Regarding claim 11, Marchese teaches a window management method … the window management method comprising: 
in response to a window creation instruction, generating a window creation request according to the window creation instruction (The user interface client application 42 is depicted in various levels of detail by FIGS. 2-9 and 13-15, and 17 a-17 b, with FIGS. 2 and 3 together representing the complete process flow through the application starting from program launch)([0041]; in response to initializing a program, a window create request is generated); and 
allowing the control to obtain a covered area of a window to be created … according to the window creation request (getting camera and user configuration data from the .ini file 58 ... Referring now to FIG. 4, the .ini configuration file used for program 42 will now be described. The WindowState=Normal (or Maximized) sets the main camera view grid as either normal, with the display being sized based on the Images_Across, Images_Down, Ref_Image_Width, and Ref_Image_Height parameters)([0042-0068]; window information including covered area is obtained) and create a display window to cover the covered area with the display window (finishes configuring the user interface display grid 44 on the client computer 22. The display grid 44 shown in FIG. 1 is a 3×3 grid for up to nine cameras)([0052]; Figure 1 reference element 44 – a window including covered area is generated and displayed to a user).
Although Marchese discloses that a web browser maybe used for configuring (This allows an authorized user to control the product from anywhere via the Internet ... and allows live images and image streams (video) to be accessed remotely using standard web browsers … The cameras can be easily configured by a novice user who has very basic experience with the Internet)([0005] and [0006]). Marchese differs from the claim in that Marchese fails to explicitly teach the window creation request is sent to a control connected to a web page, wherein the control is operated independently in a service mode. However, sending a window creation request to a control connected to a web page, wherein the control is operated independently in a service mode by Rezvani (a web server may generate data to be used in generating a virtual representation of a device … data may include instructions on how to generate or render a resource or component … FIG. 6 depicts a flowchart of general, illustrative steps … web server 46 may generate a web page 47 in step 2020 by retrieving the associated record for the device and user from database server 48 … the generated web page 47 may indicate actions associated with the device as links on a web page ... In this example, the web page 47 generated for the camera may include the action links “increase brightness,” “decrease brightness,” “pan left,” “pan right,” “turn off,” “turn on,” “turn on microphone,” and “turn off microphone”)([0009], [0083], and [0084]; Figure 6 – independent steps in a service mode (i.e. particular process) is shown). The examiner notes Marchese and Rezvani teach a method for connecting to a device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window management of Marchese to include the sending and operating of Rezvani such that the method operates a control independently in a service mode and sends a creation request to a control connected to a web page. One would be motivated to make such a combination to provide the advantage of efficiently fulfilling user requests for control configuration.
Marchese-Rezvani differs from the claim in that Marchese-Rezvani fails to explicitly teach obtaining window coordinates and window size of the web page, obtaining covered area of the window to be created in the web page based on the window coordinates and the window size, wherein the display window is a window without a border, a title, and a taskbar icon and is not handled by a mouse drag event, a user is unable to change a window position of the display window, wherein the window to be created in the web page is not shown on the web page, and window coordinates and window size of the display window are the window coordinates and the window size of the window to be created in the web page. However, obtaining window coordinates and window size of a web page, obtaining covered area of the window to be created in the web page based on the window coordinates and the window size, wherein a display window is a window without a border, a title, and a taskbar icon and is not handled by a mouse drag event, a user is unable to change a window position of the display window, wherein the window to be created in the web page is not shown on the web page, and window coordinates and window size of the display window are the window coordinates and the window size of the window to be created in the web page is taught by Render (In modern HTML 5 browsers you can render video from your camera inside a web page using the video element ... the canvas element needs to be used ... Render Captured Video on Canvas ... we will draw the current image from the camera ... var canvas = document.getElementById('canvas'); var context = canvas.getContext('2d'); ... // set internal canvas size to match HTML element size ... var renderSize = calculateSize(videoSize, canvasSize); var xOffset = (canvasSize.width - renderSize.width) / 2; context.drawImage(video, xOffset, 0, renderSize.width, renderSize.height))(pages 1-2; code for obtaining window coordinates and window size of a webpage (i.e. HTLM element) and covered area based on the window coordinates and the window size is shown, notably the code does not define a border, title, or icon for the display window, does not include any user interaction, and renders the video on the canvas at the obtained window coordinates and window size). The examiner notes Marchese, Rezvani, and Render teach a method for connecting to a device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the creating to include the obtaining of Render such that the method obtains window coordinates and window size to generate an image cover area. One would be motivated to make such a combination to provide the advantage of customizing the rendering of captured video.
Finally, the combination of Marchese-Rezvani-Render fails to explicitly teach obtaining a window handle. However, obtaining a window handle is taught by Kumar (The hooked APIs associated with window composition module 730 may utilize a mapping to identify the window handle or other identifier associated with application instance 720 ... to determine whether a predetermined pixel or range of pixels in a window texture is encoded with the window handle ... the window texture may be extracted and sent as image data to client device 703)([0116]). The examiner notes Marchese, Rezvani, Render, and Kumar teach a method for connecting to a device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the window management of Marchese-Rezvani-Render to include the obtaining of Kumar such that the method obtains a window handle identifier. One would be motivated to make such a combination to provide the advantage of hooking windows such that output is redirected to an instance.
Regarding claim 14, Marchese-Rezvani-Render-Kumar teach the window management method as recited in any one of claim 11, further comprising: 
in response to a page operation instruction, generating a page operation request according to the page operation instruction; and sending the page operation request to the control allowing the control to select a processing strategy corresponding to the page operation request from among a plurality of preset processing strategies and process the display window according to the selected processing strategy (Marchese – The Camera_Database setting is a pointer to the database 56 that is used for all camera and camera server settings ... ShowHighliteFrames: TRUE to show border around currently updated thumbnail ... ShowMotionBorder: TRUE to allow the video motion detection routine to highlight the target window when motion is detected ... the “Hardware” command launches the Hardware Setup form which permits hardware configuration using the process of FIG. 6. The user can add/delete/edit the different server and camera settings)([0073], [0077], [0091], and [0103]; a user is able configure operation instruction and in response a display is configured according to preset strategies (e.g. “show border”, “highlight”, etc.)).
Regarding non-transitory computer-readable storage medium claim 15, the claim generally correspond to method claim 1 and recites similar features in non-transitory computer-readable storage medium form; therefore, the claim is rejected under similar rational. 
Regarding claim 16, Marchese-Rezvani-Render-Kumar teach the non-transitory computer-readable storage medium as recited in claim 15, wherein the window creation request comprises a window size of the Web page and a relative position of the window to be created in the Web page, and wherein obtaining the covered area of the window to be created in the Web page according to the window creation request comprises:
obtaining a window handle corresponding to the Web page, and obtaining window coordinates of the Web page based on the window handle (Kumar - The hooked APIs associated with window composition module 730 may utilize a mapping to identify the window handle or other identifier associated with application instance 720 ... to determine whether a predetermined pixel or range of pixels in a window texture is encoded with the window handle ... the window texture may be extracted and sent as image data to client device 703)([0116]; in order to generate a display coordinates of a window identifier must be obtained); and
obtaining the covered area of the window to be created in the Web page based on the window coordinates, the window size, and the relative position of the window to be created in the Web page, wherein the covered area contains an absolute position of the window to be created in the Web page (Marchese - The WindowState=Normal (or Maximized) sets the main camera view grid as either normal, with the display being sized based on the Images_Across, Images_Down, Ref_Image_Width, and Ref_Image_Height parameters ...  An exemplary 3×3 display grid (for a total of nine camera windows) is shown in FIG. 1. In the event that WindowState=Maximized, the entire screen is filled with the application's main window and displays the camera view grid in the center of the window based on the parameters noted above)([0068]; a camera’s image covers an area of a window based on defined parameters including size and relative position to render the image at an absolute position (e.g. center)).
Regarding non-transitory computer-readable storage medium claims 17 and 19, the claim generally correspond to method claims 3 and 5, respectively, and recites similar features in non-transitory computer-readable storage medium form; therefore, the claims are rejected under similar rational. 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marchese, Rezvani, Render, Kumar, and in further view of “Get children windows of window by handle or pid” (publicly accessible March 4, 2014); hereinafter referred to as Children.  
Regarding claim 4, Marchese-Rezvani-Render-Kumar teach the method above, wherein a window handle is obtained according to the process ID, using the handle as a characteristic (i.e. particular) window handle, selecting a visible attribute to compare windows, and comparing the windows to determine the window handle corresponding to the web page (Kumar - An application window may be marked with a window handle or other identifier, and the host device may utilize this marking to recognize output associated with the application instance during processing by window composition module ...  For example, one or more pixels ... Other identifiers may be encoded ... such as a process id or any other suitable information stored in a mapping associating the application instance with the identifier ...an individual pixel of the window texture may be read and the window texture may be recognized as associated with the application instance)([0115] ,[0135], and [0138]; a particular application window is identified using process ID and window handle, windows are compared using a pixel to determine if it’s associated with a particular instance (e.g. web page)). Marchese-Rezvani-Render-Kumar differs from the claim in that Marchese-Rezvani-Render-Kumar fails to explicitly teach obtaining a parent handle and retrieving all child windows corresponding to the parent handle. However, obtaining a parent handle and retrieving all child windows corresponding to the parent handle is taught by Children (I have handle and pid of main process / window. I want to get the children of the process / window ... You find standard child windows via EnumChildWindows)(pages 1-3). The examiner notes Marchese, Rezvani, Render, Kumar, and Children teach a method for displaying a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the window management of Marchese-Rezvani-Render-Kumar to include the obtaining and retrieving of Children such that the method obtains and parent handle and associated child windows. One would be motivated to make such a combination to provide the advantage of comparing all displayed windows (parent and child) in determining if it’s associated with a particular instance. 
Marchese-Rezvani-Render-Kumar-Children does not disclose expressly that the window size is compared to determine if a window is associated with a particular instance. Instead, Marchese-Rezvani-Render-Kumar-Children indicates that a pixel is compared (Kumar - host device 701 may use the hooked APIs associated with window composition module 730 to determine whether a predetermined pixel or range of pixels in a window texture is encoded with the window handle)([0116]). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to compare window sizes because the applicant has not disclosed that comparing window sizes provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Marchese-Rezvani-Render-Kumar-Children comparing and applicant's invention, to perform equally well with either pixel comparing taught by Marchese-Rezvani-Render-Kumar-Children or the size comparing because both would perform the same function of identifying a window associated with a particular instance. Therefore, it would have been prima facie obvious to modify Marchese-Rezvani-Render-Kumar-Children to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Marchese-Rezvani-Render-Kumar-Children.
Regarding non-transitory computer-readable storage medium claims 18, the claims generally correspond to method claims 4 and recites similar features in non-transitory computer-readable storage medium form; therefore, the claim is rejected under similar rational. 

Claims 6, 7, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchese, Rezvani, Render, Kumar, and in further view of Hung (US Publication 2015/0074186 A1).  
Regarding claim 6, Marchese-Rezvani-Render-Kumar teach the method above, wherein a port is selected to establish a preliminary connection with the web page via the port and sending attribute information to the web page (i.e. authentication property) to establish a connection in response to the attribute information meeting a preset requirement (i.e. a user is authorized) (Marchese - Program 42 uses winsock controls to listen on a predefined port (1111 default). If a trigger message is received, the message is parsed for the server ID and port number ... and the appropriate display window 46 is activated ... This program 52 can include authentication capability to provide the user with access to only those archived images that have come from servers accessible to that user)([0051] and [0128]). Marchese-Rezvani-Render-Kumar differs from the claim in that Marchese-Rezvani-Render-Kumar fails to explicitly teach the selected port is an available port selected from among preset ports. However, selecting an available port from among preset ports is taught by Hung (The client end 10 includes a port preset selection unit 15 connected to the server host 30 via the Internet 20 ... The port preset selection unit 15 corresponds to the dynamic port allocation module 31, and based on the TCP/IP presets connection positions of the question and answer ports 311, and selects the idle question and answer ports 311 via automatic polling to establish connection)([0027]). The examiner notes Marchese, Rezvani, Render, Kumar, and Hung teach a method for connecting to a device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the window management of Marchese-Rezvani-Render-Kumar to include the selecting of Hung such that the method selects an available port selected from among preset ports. One would be motivated to make such a combination to provide the advantage of preventing network congestion.
Regarding claim 7, Marchese-Rezvani-Render-Kumar-Hung teach the window management method as recited in claim 6, wherein selecting the available port from among the preset ports and monitoring the available port comprises: 
selecting a plurality of preset ports from among network ports, and searching for an idle port from among the plurality of preset ports as the available port; and cyclically monitoring the available port (Hung - The dynamic port allocation module 31 includes a monitor allocation unit 313 ... The monitor allocation unit 313 monitors used and idle status of the application ports 312, and allocates the idle application port 312 to the client end 10 to connect and use)([0027]).
Regarding claim 12, Marchese-Rezvani-Render-Kumar teach the method above, wherein a port is selected based on the window creation request to establish a preliminary connection with the control via the port (Marchese - Program 42 uses winsock controls to listen on a predefined port (1111 default). If a trigger message is received, the message is parsed for the server ID and port number ... and the appropriate display window 46 is activated)([0051]) and receiving attribute information from the control (e.g. authentication, heartbeat, etc. properties) to establish a connection in response to the attribute information meeting a preset requirement (i.e. properties are valid) (Rezvani - In addition to maintaining the polling and heartbeat operations and exchanging communications for events, data, and commands 54 with remote site 14, monitoring module 28 may manage network level activities 56. These activities may include, but are not limited to verifying password)([0071]). Marchese-Rezvani-Render-Kumar differs from the claim in that Marchese-Rezvani-Render-Kumar fails to explicitly teach the selected port is an available port selected from among preset ports, wherein the port meets a preliminary connection requirement (e.g. is idle). However, selecting an available port from among preset ports, wherein the port is idle is taught by Hung (The client end 10 includes a port preset selection unit 15 connected to the server host 30 via the Internet 20 ... The port preset selection unit 15 corresponds to the dynamic port allocation module 31, and based on the TCP/IP presets connection positions of the question and answer ports 311, and selects the idle question and answer ports 311 via automatic polling to establish connection)([0027]). The examiner notes Marchese, Rezvani, Render, Kumar, and Hung teach a method for connecting to a remote device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the window management of Marchese-Rezvani-Render-Kumar to include the selecting of Hung such that the method selects an available port selected from among preset ports. One would be motivated to make such a combination to provide the advantage of preventing network congestion. 
Regarding claim 13, Marchese-Rezvani- Render-Kumar-Hung teach the window management method as recited in claim 12, wherein detecting whether the connected preset ports meet the preliminary connection requirement comprises: 
if a connected preset port is an available port monitored by the control, determining that the preset port meets the preliminary connection requirement; and if a connected preset port is an occupied port monitored by a third-party application, or the connected preset port is an idle port not monitored by the control or the third-party application, determining that the preset port does not meet the preliminary connection requirement (Hung - The dynamic port allocation module 31 includes a monitor allocation unit 313 ... The monitor allocation unit 313 monitors used and idle status of the application ports 312, and allocates the idle application port 312 to the client end 10 to connect and use)([0027]). 
Regarding non-transitory computer-readable storage medium claims 20, the claims generally correspond to method claims 6 and recites similar features in non-transitory computer-readable storage medium form; therefore, the claim is rejected under similar rational. 

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
With respect to claims 4, 6, 7, 12, 13, 18, and 20, the examiner notes that the features upon which applicant relies (i.e., “a control configured on a client”) are not recited in the rejected claim(s). The particular feature was canceled in the amendments (e.g. claim 1 has strike through “In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the examiner notes Marchese clearly discloses of “creating a display window and covering the covered area with the display window”. For example, in Figure 1 reference element 44, Marchese depicts of a window including covered area being generated and displayed to a user.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for covering an area in a display window.
CN101625696A
CN103793224A
CN104268252A
CN113886110A
WO2011079793A1
WO2016070770A1
8966373B2
US20100153544A1
How do I overlay a canvas over a video
Accessing Your Webcam in HTML
Embed IP camera in web browser [closed]
HTMLCanvasElement.getContext()
Basic usage of canvas
How to put a line around the border of an HTML canvas?
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145